 Case 2:20-cv-00293-SPC-NPM Document 9 Filed 05/15/20 Page 1 of 4 PageID 33



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DAVID LEE HARMON,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-293-FtM-38NPM

VENICE TOYOTA,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Plaintiff is incarcerated in Charlotte County Jail and filed a pro se Complaint for

Violation of Civil Rights under 42 U.S.C. § 1983 on April 22, 2020. (Doc. 1). Harmon

seeks to proceed in forma pauperis on his Complaint (Doc. 4). Because the Court finds

the Complaint subject to dismissal without prejudice under 28 U.S.C. § 1915A, the Court

will not grant Plaintiff in forma pauperis status nor assess the $350.00 filing fee under 28

U.S.C. § 1915(b)(1).

        Harmon’s status as a prisoner2 seeking to proceed in forma pauperis mandates

the Court to conduct a frivolity screening to determine whether the Complaint “is frivolous,

malicious, or fails to state a claim upon which relief may be granted; or, alternatively

“seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §

1915A(a)-(b)(requiring court to review “before docketing, if feasible” a prisoner complaint


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
2 Harmon states he is pretrial detainee. (Doc. 1 at 4). Regardless, Harmon is considered a prisoner for
purposes of review under 28 U.S.C. § 1915A, as the term includes “any persons incarcerated or detained
in any facility who is accused of . . . violations of criminal law . . . .” Id. § 1915A(c).
Case 2:20-cv-00293-SPC-NPM Document 9 Filed 05/15/20 Page 2 of 4 PageID 34



and identify cognizable claims or dismiss the complaint); see also 28 U.S.C. §

1915(e)(2)(permitting court to dismiss a case at any time notwithstanding that any filing

fee has been paid). The phrase “fails to state a claim upon which relief may be granted”

has the same meaning as the nearly identical phrase in Federal Rule of Civil Procedure

12(b)(6). See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001)(per

curiam). While a complaint need not provide detailed factual allegations, there “must be

enough to raise a right to relief above the speculative level,” and the complaint must

contain enough facts to state a claim that is “plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56 (2007). In making the above determinations, all factual

allegations in the complaint must be liberally construed and accepted as true. Leib v.

Hillsborough Cty. Pub. Transp. Comm’n., 558 F.3d 1301, 1305 (11th Cir. 2009).

       To state a § 1983 claim, a plaintiff must allege that (1) the defendant deprived him

of a right secured under the Constitution or federal law, and (2) the deprivation occurred

under color of state law. Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (citing

Arrington v. Cobb County, 139 F.3d 865, 872 (11th Cir. 1998). In addition, a plaintiff must

allege and establish an affirmative causal connection between the defendant’s conduct

and the constitutional deprivation. Marsh v. Butler County, Ala., 268 F.3d 1014, 1059

(11th Cir. 2001).

       According to the Complaint, Harmon fell asleep while driving his 2015 Toyota

Highlander due to “carbon dioxide/monoxide” that came from “a leaky exhaust” causing

“a no-fault accident” and significant personal injuries to Harmon. (Doc. 1 at 5). The

Complaint names Venice Toyota, the entity that serviced the vehicle in March 2019




                                            2
Case 2:20-cv-00293-SPC-NPM Document 9 Filed 05/15/20 Page 3 of 4 PageID 35



shortly before the accident, as the sole defendant.3 (Id. at 4). Harmon seeks damages

and a new vehicle for his injuries due to the negligence of Venice Toyota in servicing his

vehicle. (Doc. 1 at 3, 5).

        The Complaint fails to meet either prong under § 1983. The Complaint does not

allege a violation of any constitutional right. Further, Venice Toyota is a private business

and is not considered a person acting under color of state law for § 1983. See Rayburn

v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001). In rare circumstances, a private party

may be considered a state actor for § 1983. Harvey v. Harvey, 949 F.2d 1127, 1130 (11th

Cir. 1992); see also Lugar v. Edmondson Oil Co., 457 U.S. 922, 938-39 (1982). The

Complaint alleges no facts to deem Venice Toyota a state actor, nor can the Court

conceive such facts can be alleged. See Rayburn, 241 F.3d at 1347. The Court finds

the case must be dismissed under 28 U.S.C. § 1915A because the Complaint fails to

allege either a violation of a constitutional right under § 1983 and the sole defendant is

not a state actor.

        In certain circumstances, a pro se litigant must be given an opportunity to amend

his complaint. See Brown v. Johnson, 387 F.3d 1344, 1349 (11th Cir. 2004) (finding

“[b]ecause [plaintiff] filed his motion to amend before the district court dismissed his

complaint and before any responsive pleadings were filed, [plaintiff] had the right to

amend his complaint under Rule 15(a).”); see also Troville v. Venz, 303 F.3d 1256, 1260

(finding “no error” in district court’s sua sponte dismissal but because plaintiff requested



3 According to the Florida Department of State, Venice Toyota is a fictitious name and is owned by Venice
Motor, LLC, a Florida Limited Liability Company with their business address at 2925 Mall Hill Drive,
Lakeland, Florida 33810. dos.myflorida.com/sunbiz/search. Consequently, alternatively there is no
diversity to invoke this Court’s jurisdiction. Further, Harmon filed a complaint against Toyota of North
America in a separate action. See case no. 2:20-cv-252-FtM-38-NPM.




                                                   3
Case 2:20-cv-00293-SPC-NPM Document 9 Filed 05/15/20 Page 4 of 4 PageID 36



leave to amend before dismissal court should have granted leave); Bryant v. Dupree, 252

F.3d 1161, 1163-64 (11th Cir. 2001) (finding district court’s denial of motion to amend in

response to motion to dismiss improper). Plaintiff does not seek to amend his complaint

and the Court finds any amendments against the named defendant under the facts would

be futile. Bryant, 252 F.3d at 1163.

       Assuming Harmon has a viable state common law claim against Venice Toyota,

the Court declines to exercise supplemental jurisdiction over this claim and dismisses any

state law claims without prejudice. 28 U.S.C. §1367(c). Harmon may pursue his state

court claims in state court, if appropriate.

       Accordingly, it is hereby ORDERED:

       1.      Plaintiff’s Complaint for Violation of Civil Rights (Doc. 1) is DISMISSED with

prejudice under 28 U.S.C. § 1915A(b)(1).

       2.      The Court dismisses without prejudice any state law claims.

       3.      The Clerk shall enter judgment, terminate any pending motions as moot

and close this file.

       DONE and ORDERED in Fort Myers, Florida this 15th day of May, 2020.




SA: FTMP-1
Copies: All Parties of Record




                                               4
